                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

ROSIE L. DAVIS, et al.                                                              PLAINTIFFS


v.                                    Case No. 4:88-cv-4082


WILLIAM DALE FRANKS, et al.                                                       DEFENDANTS


ARKANSAS DEPARTMENT OF EDUCATION and
ARKANSAS STATE BOARD OF EDUCATION                                               INTERVENORS

                                            ORDER
       Before the Court is a Motion to Relieve Co-Counsel filed by Intervenors Arkansas

Departmant of Education and Arkansas State Board of Education (the “ADE” and “SBE”). (ECF

No. 175). The Court finds that no response is necessary.

       The ADE and SBE state that Monty V. Baugh is no longer assigned to this case and,

accordingly, request that the Court relieve him as co-counsel in this matter. The ADE and SBE

further state that they will continue to be represented by other attorneys who have already entered

appearances in this matter.

       Upon consideration, the Court finds that the instant motion (ECF No. 175) should be and

hereby is GRANTED. Monty V. Baugh is hereby relieved as co-counsel of record for the ADE

and SBE. The Clerk of Court is directed to remove Mr. Baugh from the CM/ECF notification

system for this case. The ADE and SBE will continue to be represented by their other attorneys

of record.

       IT IS SO ORDERED, this 10th day of December, 2018.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
